Exhibit 10.1

SUNTRUST BANKS, INC.

DIRECTORS DEFERRED COMPENSATION PLAN

AMENDED AND RESTATED EFFECTIVE AS OF

1

JANUARY 1, 2009
SUNTRUST BANKS, INC.
DIRECTORS DEFERRED COMPENSATION PLAN

ARTICLE 1
Purpose

The purpose of this Plan is to provide a mechanism under which a Director can
elect to defer the payment of his or her Retainer, Meeting Fees, and/or RSU
Awards until after the earlier of his or her death or resignation, removal or
retirement as a Director and, further, to elect to treat such deferrals as if
invested either in an interest bearing account at SunTrust Bank or in SunTrust
Stock pending the distribution of such deferrals in accordance with the terms of
this Plan. The Plan was originally established as of January 1, 1994 and is
amended and restated in this document to comply with Code section 409A as of
January 1, 2009. All amounts deferred under this Plan shall be governed by the
terms of this amended and restated Plan.

The Plan is intended to comply with Code section 409A and official guidance
issued thereunder. Notwithstanding any other provision of this Plan, this Plan
shall be interpreted, operated and administered in a manner consistent with this
intention.

2

ARTICLE 2
Definitions



2.1   Account – means for purposes of this Plan the bookkeeping account
maintained by SunTrust as part of SunTrust’s books and records in accordance
with Article 3, Article 4 and Article 5 to show as of any date the interest of
each Director in this Plan attributable to Meeting Fees and/or Retainer, and
each such bookkeeping account shall include subaccounts to account for deemed
investment returns and different distribution forms.



2.2   Beneficiary – means for purposes of this Plan the person or persons
designated as such in accordance with Section 5.5.

2.3 Board – means for purposes of this Plan the Board of Directors of SunTrust.



2.4   Code – means for purposes of this Plan the Internal Revenue Code of 1986,
as amended.



2.5   Director – means for purposes of this Plan any person (other than a person
who is an employee of SunTrust or an affiliate of SunTrust) who has been elected
a member of the Board and any former member of the Board for whom an Account is
maintained under this Plan.



2.6   Interest Subaccount – means for purposes of this Plan the part of a
Director’s Account which is treated as if invested in an interest bearing
account paying interest at the prime rate in effect on the last day of each
calendar quarter at SunTrust Bank.



2.7   Key Employee – means for the purpose of this Plan any Director who is a
treated as a “specified employee” as of his Separation from Service under Code
section 409A(a)(2)(B)(i), i.e., a key employee (as defined in Code section
416(i) without regard to paragraph (5) thereof) of SunTrust or its affiliates if
the stock of SunTrust or an affiliate is publicly traded on an established
securities market or otherwise. Key Employees shall be determined in accordance
with Code section 409A using a December 31 identification date. A listing of Key
Employees as of an identification date shall be effective for the 12-month
period beginning on the April 1 following the identification date.



2.8   Meeting Fees – means for purposes of this Plan the fees which are payable
to a Director for attending a meeting of the Board, a meeting of a committee of
the Board, a meeting of the Board of Directors of any SunTrust subsidiary and a
meeting of a committee of any such Board of Directors.



2.9   Plan – means for purposes of this Plan this SunTrust Banks, Inc. Directors
Deferred Compensation Plan, as amended from time to time.



2.10   Plan Administrator – means SunTrust’s Director of Human Resources or his
or her delegate, as described in Section 6.4



2.11   Retainer – means for purposes of this Plan the fees which are payable to
a Director for services as a member of the Board and a member of the Board of
Directors of any SunTrust subsidiary.



2.12   RSU and RSU Awards – “RSU” means a restricted stock unit granted pursuant
to the SunTrust 2004 Stock Plan and an “RSU Award” means an award of RSUs made
to a Director under the annual stock award program for SunTrust Directors, which
are deferred pursuant to the terms of this Plan.



2.13   RSU Account – means a bookkeeping account maintained by SunTrust as part
of SunTrust’s books and records in accordance with Article 3, Article 4 and
Article 5 to show as of any date the interest of each Director in this Plan
attributable to RSU Awards deferred under this Plan.



2.14   Separation from Service or Separates from Service – means for purposes of
this Plan a “separation from service” within the meaning of Code section 409A.



2.15   Stock Subaccount – means for purposes of this Plan that part of a
Director’s Account which is treated as if invested in SunTrust Stock.



2.16   SunTrust – means for purposes of this Plan SunTrust Banks, Inc. and any
successor to SunTrust Banks, Inc.



2.17   SunTrust Bank – means for purposes of this Plan SunTrust Bank, a
subsidiary of SunTrust.



2.18   SunTrust Stock – means for purposes of this Plan the $1 par value common
stock of SunTrust.

3





ARTICLE 3
Deferral Elections



3.1   First Term.



  (a)   Initial Deferral Election Within 30 Days of Election to Board. A person
who is elected a Director or who is nominated for election as a Director, other
than a person who was a Director at any time during the 2-year period
immediately preceding such election or nomination, (a “New Director”) can elect
to defer the payment of his or her Meeting Fees and/or Retainer during the
30-day period immediately following the effective date of his or her election or
nomination to the Board. Any election which is made and not revoked during the
30-day period immediately after such effective date shall (i) become irrevocable
on the last day of such 30-day period; and (ii) remain in effect through the end
of the calendar year which includes the last day in such 30-day period. Such
deferral election shall apply with respect to the portion of his or her Meeting
Fees and/or Retainer which are earned after the end of such 30-day period
through the end of the calendar year which includes the last day in such 30-day
period.



  (b)   Deferral Election Prior to Election to Board. If a New Director makes an
election before the effective date of his or her election or nomination to the
Board, such deferral election shall become irrevocable on such effective date,
shall remain in effect through the end of the calendar year which includes such
effective date, and shall apply to all Meeting Fees and/or Retainer which he or
she so elects to defer and which are earned during the first calendar year he or
she serves as a Director.



3.2   Annual Deferral Elections. A Director may make an election before the
beginning of any calendar year to defer the payment of his or her Meeting Fees
and/or Retainer which are otherwise earned during such calendar year. Any
election which is made and which is not revoked before the beginning of such
calendar year shall become irrevocable on December 31 of the election year and
be effective for the following 12-month period.



3.3   Deferral of RSU Awards. Under the annual stock award program for SunTrust
Directors, each Director may elect to receive a RSU Award under the 2004
SunTrust Stock Plan and to defer the payment of such RSU Award under the Plan in
compliance with the election timing requirements set forth in Section 3.1 or
3.2, as applicable; provided, however, any such deferral election shall apply
with respect to the entire RSU Award regardless of whether any portion of the
RSU Award is earned in any subsequent calendar year. In the event a RSU Award is
deferred under the Plan, the RSU Award shall vest and be paid in accordance with
Section 5.1(b).



3.4   Automatic Election Extension. If a Director has made a deferral election
under either Sections 3.1, 3.2 or 3.3 for any calendar year and has not revoked
such election before the beginning of any subsequent calendar year, such
election shall become irrevocable on December 31 prior to the beginning of each
subsequent calendar year and remain in effect for each such subsequent calendar
year.



3.5   Account Credits. The RSU Awards, Meeting Fees and/or Retainer which a
Director elects to defer under this Article 3 shall be credited to his or to her
Account or RSU Account, as applicable, as of the date SunTrust determines that
such fees or awards otherwise would have been payable or granted to the Director
if no election had been made under this Article 3.



3.6   SunTrust Subsidiary. If a Director makes a deferral election under this
Article 3 and he or she is a member of the Board of Directors of any SunTrust
subsidiary, SunTrust shall direct such subsidiary, or each such subsidiary, to
stop paying the Director’s Retainer and/or Meeting Fees in accordance with the
terms of the Director’s election under this Article 3 to the extent that such
election is effective under this Plan with respect to such fees. Similarly, if a
Director terminates any such election under this Article 3 with respect to the
Director’s Retainer and/or Meeting Fees for the following calendar year,
SunTrust shall direct the subsidiary, or each subsidiary, to resume paying the
Director’s Retainer and/or Meeting Fees in accordance with the Director’s
election to the extent such election is effective under this Plan with respect
to such fees.



3.7   Special Transition Period Election. Notwithstanding any prior elections or
Plan provisions to the contrary, during the transition period provided under
Code section 409A, a Director may have made an election to receive his or her
Account or RSU Account in a form of distribution described in Section 5.2. Any
such election must have become irrevocable on or before December 31, 2008 and
must have been made in accordance with the procedures and distribution rules
established by the Plan Administrator and in accordance with regulations under
Code section 409A.

4





ARTICLE 4
Account Adjustments



4.1   General. Each Director who first makes an election under Article 3 shall
make an election at the same time under this Article 4 on the form provided for
this purpose to treat the credits made to his or her Account as made either 100%
to his or her Interest Subaccount or 100% to his or her Stock Subaccount.
Thereafter a Director shall have the right to elect to change such election with
respect to future credits, and any such election shall (if properly made) be
effective for credits made under Section 3.5 after the end of the calendar year
in which the Director makes such election. An election under this Section 4.1
shall be made on the form provided for this purpose and shall be effective only
if made in accordance with the directions on such form.



4.2   Interest Subaccount. Any credits which a Director elects to treat as made
to his or her Interest Subaccount shall be adjusted to reflect the interest
earned on the credits from the date such credits are deemed to be added to such
subaccount, which is as of the date the Director would otherwise have been paid
the amount in cash. Interest applied to the credits in such subaccount shall be
changed as of the first day in each calendar quarter to the prime interest rate
in effect on the last day of the immediately preceding calendar quarter at
SunTrust Bank. That interest rate shall remain in effect until the first day of
the subsequent calendar quarter when it shall be adjusted again. Credits shall
continue to be adjusted for interest until the Interest Subaccount is
distributed in full in accordance with Article 5.



4.3   Stock Subaccount. Any credits which a Director elects to treat as made to
his or her Stock Subaccount shall be deemed to purchase shares of SunTrust
Stock. The number of shares deemed purchased shall be determined by dividing the
credits as of the date they would otherwise have been paid to the Director by
the closing price of a share of SunTrust Stock for such date as accurately
reported in The Wall Street Journal. The value of a Director’s Stock Subaccount
shall be determined as of the first day in each calendar quarter based on the
number of the shares of SunTrust Stock deemed purchased with such credits times
the closing price of a share of SunTrust Stock as accurately reported in The
Wall Street Journal for the last business day of the immediately preceding
calendar quarter. Additional shares of SunTrust Stock shall be deemed purchased
whenever a cash dividend is paid on SunTrust Stock on the date the dividend is
paid on the same basis as shares are deemed purchased when a credit is made to a
Stock Subaccount. An appropriate adjustment in the credits made to a Stock
Subaccount or the shares of SunTrust Stock deemed purchased for such subaccount
shall be made whenever dividends are paid other than in cash or there is a stock
split or other adjustment or distribution made by SunTrust with respect to
SunTrust Stock.



4.4   RSU Account. The RSU Account shall be credited with any RSU Awards
deferred under the Plan in the number of shares deemed equal to the number of
RSUs underlying the deferred RSU Awards. Deemed shares of SunTrust Stock
credited to an RSU Account (each, a “phantom share”) shall be deemed to earn
cash dividends, which are used to purchase additional phantom shares of SunTrust
Stock on the date the dividend on actual shares of SunTrust Stock would
otherwise have been paid to the Director in cash. The number of additional
phantom shares deemed to be purchased shall be equal to the number of phantom
shares of SunTrust Stock allocated to each Director’s RSU Account on the date a
cash dividend is paid, multiplied by the amount of the actual cash dividend per
share and divided by the closing price of a share of SunTrust Stock as
accurately reported in The Wall Street Journal on the date such dividend is
paid. An appropriate adjustment in the credits made to each Director’s RSU
Account or the shares of SunTrust Stock deemed purchased for such RSU Account
shall be made whenever dividends are paid other than in cash or there is a stock
split or other adjustment or distribution made by SunTrust with respect to
SunTrust Stock. The value of a Director’s RSU Account shall be determined as of
the first day in each calendar quarter based on the number of the shares of
SunTrust Stock deemed purchased with such credits times the closing price of a
share of SunTrust Stock as accurately reported in The Wall Street Journal for
the last business day of the immediately preceding calendar quarter.

ARTICLE 5
Distributions



5.1   Vesting and Payment Rules



  (a)   In General. The Director shall at all times be 100% vested in his or her
Account. Payment of the balance credited to a Director’s Account shall (subject
to Section 5.2(b)) commence in the first quarter of the calendar year which
immediately follows the calendar year in which the Director Separates from
Service. A Director shall elect on his or her initial deferral election or
pursuant to Section 3.7 the form of distribution (as described in Section 5.2)
for his or her Account and any such election shall be irrevocable, subject to
the subsequent election rules described in Section 5.3. If a Director does not
select a form of distribution on his or her initial deferral election or
pursuant to Section 3.7, the Director shall be deemed to have made an election
under this Plan for a standard lump sum distribution of the Account under
Section 5.2(a). All distributions under this Plan shall be made in cash.



  (b)   Deferred RSU Awards.



  (i)   Vesting. The Director shall vest in 100% of the RSUs underlying a RSU
Award if he or she continues to provide services to SunTrust as a Director
through the first anniversary of the date of grant for such award. Any portion
of the RSU Account not vested on or before the date of a Director’s Separation
from Service shall be forfeited. Notwithstanding the previous sentence, in the
event the Director dies or incurs a disability (as defined in the 2004 SunTrust
Stock Plan) during the one-year period following the grant date of any RSU Award
deferred under the Plan, the Director shall vest in a prorated portion of such
RSU Award based on the number of days performing services as a Director after
the date of grant and before such event.



  (ii)   Payment. Payment of the vested balance of a Director’s RSU Account
shall (subject to Section 5.2(b)) commence in the first quarter of the calendar
year which immediately follows the calendar year in which the Director Separates
from Service. At the same time as electing to defer the first RSU Award pursuant
to Section 3.3 or pursuant to Section 3.7, a Director shall select a form of
distribution for the RSU Account, as described in Section 5.2. If a Director
does not select a form of distribution on his or her initial deferral election
or pursuant to Section 3.7, the Director shall be deemed to have made an
election under this Plan for a standard lump sum distribution of his or her RSU
Account under Section 5.2(a). The balance of the RSU Account award shall be
determined as described in Section 4.4 and paid in cash.

5.2 Distribution Forms. The form of payment a Director elects, or is deemed to
elect, for the Account need not be the same form of payment the Director elects,
or is deemed to elect, for the RSU Account. The following forms of payment are
available:



  (a)   Standard Lump Sum. A Director shall have the right to elect that his or
her Account or RSU Account be distributed in a standard lump sum.



  (b)   Accelerated Lump Sum. A Director shall have the right to elect that his
or her Account or RSU Account be distributed in an accelerated lump sum. If a
Director makes such an election, his or her Account or RSU Account shall be
distributed in the first month of the calendar quarter which immediately follows
the calendar quarter which includes his or her date of Separation from Service.
For purposes of this Section 5.2(b), calendar quarters shall begin on each
January 1, April 1, July 1, and October 1.



  (c)   Five Annual Installments. A Director shall have the right to elect that
his or her Account or RSU Account be distributed in five (5) annual
installments. If a Director’s Account or RSU Account is distributed under this
distribution form, the first annual installment shall be made on the date
described in Section 5.1. The amount distributable each calendar year shall be
determined by multiplying the Director’s Account or RSU Account by a fraction,
the numerator of which shall be one and the denominator of which shall be the
number of installments remaining after such installment has been paid plus one.
The second annual installment through the fifth annual installment shall be
distributed on the anniversary of the distribution of the first annual
installment.



  (d)   Ten Annual Installments. A Director shall have the right to elect that
his or her Account or RSU Account be distributed in ten (10) annual
installments. If a Director’s Account or RSU Account is distributed under this
distribution form, the first annual installment shall be made on the date
described in Section 5.1. The amount distributable each calendar year shall be
determined by multiplying the Director’s Account or RSU Account by a fraction,
the numerator of which shall be one and the denominator of which shall be the
number of installments remaining after such installment has been paid plus one.
The second annual installment through the tenth annual installment shall be
distributed on the anniversary of the distribution of the first annual
installment.



5.3   Subsequent Deferral Elections. In accordance with rules and procedures
established by the Plan Administrator under Section 6.4, a Director may make one
or more subsequent elections to change the time or form of a distribution for
his or her Account or RSU Account, but such an election shall be effective only
if the following conditions are satisfied:



  (a)   The election may not take effect until at least twelve (12) months after
the date on which the election is made;



  (b)   A distribution may not be made earlier than at least five (5) years from
the date the distribution would have otherwise been made; and



  (c)   Any election to change the time or form of a distribution related to a
payment at a specified time or pursuant to a fixed schedule must be made at
least twelve (12) months before the date the distribution is scheduled to be
paid.



5.4   Delay for Key Employees. Notwithstanding the foregoing, distributions may
not be made to a Key Employee upon a Separation from Service before the date
which is six (6) months after the date of the Key Employee’s Separation from
Service (or, if earlier, the date of death of the Key Employee). Any payments
that would otherwise be made during this period of delay shall be accumulated
and paid in the seventh month following the Director’s Separation from Service
(or, if earlier, in the first quarter of the calendar year following the
Director’s death).

5.5 Beneficiary.



  (a)   Designation. A Director shall have the right to designate a person, or
more than one person, as his Beneficiary to receive the balance credited to his
or her Account or RSU Account in the event of his or her death. Any such
designation shall be made on a form provided for this purpose and shall be
effective when such form is properly completed and delivered (in accordance with
the instructions on such form) by the Director to SunTrust before his or her
death. A Director may change his or her Beneficiary designation from time to
time and, if a Director changes his or her Beneficiary at any time, his or her
Beneficiary shall be the person or persons designated on the last form which is
effective on his or her date of death. If no Beneficiary designation is in
effect on the date a Director dies or if no designated Beneficiary survives the
Director, the Director’s estate automatically shall be treated as his or her
Beneficiary under this Plan.



  (b)   Distribution. In the event of a Director’s death at any time (including
after Separation from Service), the vested portion of a Director’s Account and
RSU Account, if any, shall be distributed in a lump sum in the first quarter of
the calendar year which immediately follows the Director’s death (provided that
any payment that would occur before such quarter shall be paid as scheduled).



5.6   General Assets. All distributions to, or on behalf of, a Director under
this Plan shall be made from SunTrust’s general assets, and any claim by a
Director or by his or her Beneficiary against SunTrust for any distribution
under this Plan from such assets shall be treated the same as a claim of any
general and unsecured creditor of SunTrust.



5.7   Valuation of Distributions. The amount of any distribution under this Plan
shall be determined using the value of the Director’s Account and RSU Account,
if any, on the last business day of the month immediately preceding the month
during which the distribution occurs. For purposes of determining the value of
the RSU Account, the value of each share deemed purchased shall equal the
closing price of a share of SunTrust Stock as accurately reported in The Wall
Street Journal on such date.

5





ARTICLE 6
Miscellaneous



6.1   Making and Revoking Elections. An election shall be treated as made or
revoked under this Plan only when the form provided for making such election or
revocation is properly completed and delivered to SunTrust in accordance with
the instructions on such form.



6.2   No Liability. No Director and no Beneficiary of a Director shall have the
right to look to, or have any claim whatsoever against, any officers, director,
employee or agent of SunTrust or any affiliate of SunTrust in his or her
individual capacity for the distribution of any Account or RSU Account.



6.3   No Assignment; Binding Effect. No Director or Beneficiary shall have the
right to alienate, assign, commute or otherwise encumber an Account or RSU
Account for any purpose whatsoever, and any attempt to do so shall be
disregarded as completely null and void. The provisions of this Plan shall be
binding on each Director and Beneficiary and on SunTrust.



6.4   Administration. The duties of the Plan Administrator shall be carried out
under the authority of SunTrust’s Director of Human Resources or his or her
delegate. The Director of Human Resources or such delegate shall have the right
and the power and the responsibility to take such equitable and other action as
he or she deems proper or appropriate under the circumstances to properly
administer this Plan.



6.5   Construction. This Plan shall be construed in accordance with the laws of
the State of Georgia. Headings and subheadings have been added only for
convenience of reference and shall have no substantive effect whatsoever. All
references to sections shall be to sections to this Plan. All references to the
singular shall include the plural and all references to the plural shall include
the singular.



6.6   Term of Office. A Director’s participation in this Plan shall not
constitute a contract for a Director to serve as a member of the Board for any
particular term or for any particular rate of compensation, and participation in
this Plan shall have no bearing whatsoever on such terms or compensation or on
any other conditions for membership on the Board.



6.7   1934 Act. With respect to persons subject to Section 16 of the Securities
Exchange Act of 1934 (“1934 Act”), transactions under this Plan are intended to
comply with all applicable conditions of Rule 16(a)-1(c)(3)(ii) or its
successors under the 1934 Act. To the extent any provision of this Plan or act
by the Plan Administrator fails to so comply, it shall be deemed null and void,
to the extent permitted by law and deemed advisable by the Plan Administrator.



6.8   Amendment and Termination. The Board shall have the right to amend this
Plan from time to time and to terminate this Plan at any time; provided,
however, the balance credited to each Account and RSU Account immediately after
any such amendment or termination shall be no less than the balance credited to
such Account and RSU Account immediately before such amendment or termination.
Except as provided in the next sentence, no amendment or termination shall
adversely affect a Director’s right to the distribution of his or her Account
and RSU Account, if any, or his or her Beneficiary’s right to the distribution
of such accounts. Upon termination of the Plan, distribution of balances in
Accounts and RSU Accounts shall be made to Directors and Beneficiaries in the
manner and at the time described in Article 5, unless SunTrust determines in its
sole discretion that all such amounts shall be distributed upon termination in
accordance with the requirements under Code section 409A. Upon termination of
the Plan, no further deferrals of RSU Awards, Meeting Fees and Retainer shall be
permitted; however, interest and earnings shall continue to be credited to
balances of the Accounts and RSU Accounts in accordance with Article 4 until
such balances are fully distributed.



6.9   Indemnification. SunTrust and its affiliates (to the extent permissible
under law and consistent with their charters and bylaws) shall indemnify and
hold harmless the Board, each individual member of the Board and any employee
authorized to act on behalf of the Board, SunTrust or any affiliate under this
Plan for any liability, loss, expense, assessment or other cost of any kind or
description whatsoever, including legal fees and expenses, which they actually
incur for their acts and omissions, past, current or future, in the
administration of the Plan.

SUNTRUST BANKS, INC.

                         
By:
  /s/ Donna D. Lange   Date:     12-31-2008  
 
                       
Title:
  SVP/Corporate Benefits Director                

6